Citation Nr: 0612017	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  98-13 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for Hodgkin's 
disease with chronic obstructive pulmonary disease (COPD) due 
to mediastinal post radiation fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to February 1980.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 rating decision by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 1998, 
the veteran perfected his appeals regarding the issues 
seeking an increased rating for Hodgkin's disease with COPD 
due to mediastinal post radiation fibrosis, service 
connection for bilateral hearing loss and heart disease, and 
to reopen a claim of service connection for sinusitis.  In 
November 2004, the Board denied reopening the claim for 
service connection for sinusitis, granted service connection 
for bilateral hearing loss, and remanded the increased rating 
claim for further development.  In September 2005, the RO 
granted service connection for heart disease.  As the Board's 
denied reopening the claim for sinusitis and the service 
connection claims were subsequently granted, the only issue 
currently before the Board is the claim for an increased 
rating.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 1997, the RO continued to rate the veteran's 
service-connected Hodgkin's disease with chronic COPD due to 
mediastinal post radiation fibrosis as 30 percent disabling, 
effective February 1, 1985.  May 1997 and July 1998 VA 
examinations included pulmonary function studies; however, 
the findings did not include FEV-1 predicted, FEV-1/FVC, and 
DLCO (SB) measurements.  On a more recent VA examination 
(March 2005), the veteran's lungs showed inspiratory and 
expiratory wheezing with deep breath.  Chest x-rays revealed 
bilateral pleural effusions and the diagnosis included 
pulmonary fibrosis; the severity was not reported.  The 
examination also did not include any pulmonary function 
studies.   

Although the RO concluded that the evidence of record did not 
support a rating in excess of 30 percent rating, without FEV-
1 or FEV-1/FVC findings on the March 2005 VA examination 
(which could, conceivably, have supported assignment of an 
even higher rating), the Board finds that this examination 
report does not provide a sufficient basis for evaluation.  
Additionally, the examiner did not perform a diffusion 
capacity of carbon monoxide, single breather (DLCO (SB)) 
measurement. The Board regrets any further delay for 
development; however, the current record is inadequate to 
address the matter at hand.  Hence, further examination of 
the veteran is warranted.  See Charles v. Principi, 16 Vet. 
App. 370 (2002)

The RO should ensure that the veteran has been provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for 
a VA examination, to include all 
appropriate studies, to assess the 
severity of his Hodgkin's disease with 
COPD due to mediastinal post radiation 
fibrosis.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
conduct an examination of the veteran to 
determine the current severity of the 
veteran's Hodgkin's disease.  With 
regard to his COPD, the examiner should 
note all pertinent symptomatology, and 
all findings should be reported in 
detail, to include FEV-1 predicted, FEV-
1/FVC, and DLCO (SB) measurements.  
Furthermore, the examiner should state 
whether the veteran evidences cor 
pulmonale, right ventricular hypertrophy 
or pulmonary hypertension, and/or 
whether the veteran is in need of 
outpatient oxygen therapy.

3.  After completion of the above, the 
RO should review the record and 
readjudicate the issue of entitlement to 
an increased evaluation for COPD due to 
mediastinal post radiation fibrosis.  
The RO should furnish the veteran and 
his representative with an appropriate 
supplemental statement of the case.  The 
case should then be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

